

Exhibit 10.25


Addendum to Financing Agreement
(Inventory Financing)


Summit Financial Resources, L.P. ("Summit"), and One Up Innovations, Inc., and
FoamLabs, Inc. (individually and collectively, "Client"), have entered into a
Financing Agreement dated May 17, 2010 (the "Financing Agreement").  Summit and
Client desire to modify the Financing Agreement as set forth herein and agree as
follows:


1.           Definitions.  Except as otherwise expressly provided herein, terms
assigned defined meanings in the Financing Agreement shall have the same defined
meanings in this Addendum.  As used herein, the term:
 
"Acceptable Inventory" means Inventory which consists of finished goods or raw
materials that can be readily marketed for sale without further processing and
which is subject to no security interest, lien, or encumbrance of any nature
whatsoever with priority over the security interest created by the Financing
Agreement, except any liens for current taxes which are not delinquent, but
excluding Inventory which consists of shipping materials or which, in the sole
discretion of Summit, is damaged, out-dated, obsolete, or otherwise unacceptable
to Summit.
 
"Inventory Advance Period" means a period commencing on October 1 of each
calendar year and ending on November 30 of the same calendar year.
 
2.           Inventory Advances.  During the Inventory Advance Period, Summit
may, in its sole discretion and without any duty to do so, elect from time to
time to make advances based upon Acceptable Inventory.  Advances based upon
Acceptable Inventory shall be made only in accordance with the below formula,
which formula may be changed or modified at any time in the sole discretion of
Summit without the consent or approval of Client:
 
Advances based upon Acceptable Inventory may be made upon request of Client so
long as the aggregate amount of all advances based upon Acceptable Inventory
outstanding and unpaid does not exceed the lesser of (a) Forty Percent (40%) of
the lower of book value or other value, as determined by Summit, of the
Acceptable Inventory, (b) Two Hundred Thousand Dollars ($200,000), (c) Fifty
Percent (50%) of the aggregate amount of outstanding Accounts on which an
Advance has been made, and (d) together with the aggregate amount of all other
outstanding Advances, the Maximum Credit Line.
 
Summit may decline to make advances based upon Acceptable Inventory for any
reason or for no reason, without notice, regardless of any course of conduct or
past advances based upon Acceptable Inventory by Summit.
 
3.           Terms of Inventory Advance.  Advances based upon Acceptable
Inventory shall be subject to the interest, Fees and Charges, and all terms and
conditions applicable to an Advance under the Financing Agreement.  In addition,
Client shall pay a monthly collateral management fee equal to One and
Nine-Tenths Percent (1.9%) of the average monthly balance of outstanding
advances based upon Acceptable Inventory for each month, or portion
thereof.  All accrued interest and collateral management fees based upon
Acceptable Inventory shall be due and payable monthly in arrears.
 
Notwithstanding anything to the contrary herein or in the Financing Agreement,
the amount of all outstanding advances based upon Acceptable Inventory,
including all interest, collateral management fees, and other fees and charges
thereon, shall be due and payable in full on the last day of the Inventory
Advance Period.  In the event Client fails to repay in full all outstanding
advances based upon Acceptable Inventory, plus all interest, collateral
management fees, and all other fees and charges thereon, on or before the last
day of the Inventory Advance Period, such event shall constitute an Event of
Default.
 
4.           Sale of Inventory and Tender of Account.  Client shall diligently
sell and ship the Acceptable Inventory upon which an advance has been
made.  Upon shipment and delivery of such Acceptable Inventory, the account
created thereby shall be promptly submitted to Summit for purchase.  If such
Acceptable Inventory is not promptly and diligently sold and shipped, or the
account created thereby does not meet all requirements of an Acceptable Account,
or Summit declines for any reason to purchase the account created thereby, the
advance based upon Acceptable Inventory may be treated as a Chargeback Account
under the Financing Agreement.
 
One Up Innovations, Inc.
5/12/10
 
 

--------------------------------------------------------------------------------

 

5.           Disbursement of Advance.  Upon purchase by Summit of an Account for
which there has been an underlying advance based upon Acceptable Inventory, the
Advance shall be disbursed to Summit to repay the underlying advance based upon
Acceptable Inventory and all interest and Fees and Charges owing in connection
therewith.  The remainder, if any, shall be disbursed in accordance with the
terms and conditions of the Financing Agreement.
 
6.           Secured by Collateral.  The Collateral shall secure all obligations
of Client to Summit arising under or relating to this Addendum.
 
7.           Rights and Remedies.  Summit shall be entitled to all rights and
remedies concerning an advance based upon Acceptable Inventory as are provided
for Advances under the Financing Agreement.
 
8.           Integrated Agreements.  This Addendum, together with the Financing
Agreement, any other addenda to the Financing Agreement, and the documents
identified or contemplated therein, constitute the entire agreement between
Summit and Client and may not be altered or amended except by written agreement
signed by Summit and Client.  No provision hereof or thereof may be waived by
Summit except upon written waiver executed by Summit.  The Financing Agreement,
this Addendum, and all other addenda to the Financing Agreement shall be read
and construed together as one agreement.  This Addendum shall be governed by and
construed in accordance with the laws of the State of Utah and shall be deemed
to have been executed by the parties in the State of Utah.
 
9.           Financing Agreement Remains in Full Force and Effect.  Except as
expressly modified by this Addendum, the Financing Agreement remains in full
force and effect.
 
[Remainder of Page Intentionally Left Blank]
 
One Up Innovations, Inc.
5/12/10
 
2

--------------------------------------------------------------------------------

 

Dated:  May 17, 2010.
 

 
Summit Financial Resources, L.P.
       
By:
/s/ Mark J. Picillo
 
Name: 
Mark J. Picillo
 
Title:
Senior Vice President
       
One Up Innovations, Inc., a Georgia corporation
       
By:
/s/ Louis S. Friedman
 
Name:
Louis S. Friedman
 
Title:
President and CEO
       
FoamLabs, Inc., a Georgia corporation
       
By:
/s/ Louis S. Friedman
 
Name:
Louis S. Friedman
 
Title:
President and CEO



The undersigned, constituting all of the guarantors of the obligations of Client
under the Financing Agreement pursuant to Guarantees each dated May 17, 2010,
hereby consent to and authorize the foregoing Addendum to Financing Agreement
(Inventory Financing) and agree and acknowledge that the obligations of Client
created thereunder will be subject to and guaranteed by the Guarantees.



 
/s/ Louis S. Friedman
 
Louis S. Friedman
     
WES Consulting, Inc.
     
By:
/s/ Louis S. Friedman
 
Name: 
Louis S. Friedman
 
Title:
President & CEO



One Up Innovations, Inc.
5/12/10
 
3

--------------------------------------------------------------------------------

 
